NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3260
                                      ___________

                                        JIRI PIK,

                                                    Appellant

                                            v.

         UNIVERSITY OF PENNSYLVANIA; JOHN AND JANE DOES 1-10
                  ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-08-cv-05164)
                    District Judge: Honorable Mary A. McLaughlin
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                December 19, 2011
         Before: CHAGARES, VANASKIE and STAPLETON, Circuit Judges

                            (Opinion filed: January 10, 2012)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      In November 2008, Jiri Pik filed suit against the University of Pennsylvania

(“Penn”) and other unnamed defendants relating to his experiences as a doctoral

candidate in Economics in the academic year beginning in Fall 2003 (including a conflict

with one of his professors), his subsequent medical leave from his studies, and the
school’s ultimate decision not to readmit him to his academic program. Pik brought

claims that he described as breach of contract/negligence, fraudulent misrepresentation, a

Health Insurance Portability and Accountability Act (“HIPAA”) violation, civil rights

violations, and general constitutional law violations.

       Penn filed a motion to dismiss all of the counts of the complaint except certain

breach of contract claims. The District Court stayed the case for months to accommodate

Pik, who advised the District Court (through an e-mail to Penn’s counsel) that he was

unable to respond to the motion because he was a “political prisoner . . . imprisoned in a

psychiatric hospital [in London].” On Pik’s request, the case was stayed again on his

discharge from the psychiatric hospital. The District Court granted Pik additional

extensions of time to respond to the motion to dismiss on Pik’s claims that he was busy

moving out of the United Kingdom and (later) busy settling into his new home in

Switzerland. After Pik responded to the motion, the District Court dismissed all claims

but some of the contract claims and a claim that appeared to be a defamation claim.

Shortly thereafter, in October 2010, Penn filed its answer and affirmative defenses to the

complaint.

        The District Court held a telephone conference with the parties in December

2010. As a result of the conference, during which Pik described how he wanted to amend

his complaint, the District Court set a deadline of January 3, 2011, for Pik to file a motion

to amend (the District Court also discussed Pik’s availability for his deposition). On


                                             2
January 4, 2011, on Pik’s request for an extension of time, the District Court set back the

deadline for filing a motion to amend to January 21, 2011.

       No motion was forthcoming, and the District Court held another telephone

conference with the parties on February 16, 2011. The District Court discussed with Pik

the process by which he could ask for leave to amend his complaint (telling him that he

could file the motion when he was ready but warning him that the timing of his motion

would be a consideration). The District Court also discussed (and subsequently entered

orders on) Pik’s requests for the production of documents with counsel for Penn, Penn’s

document requests from Pik, and Pik’s claims that he was too busy to be deposed until

the summertime (and his allusion to a security problem with him being deposed in the

United States). The District Court told Pik that he could present reasons in writing why

he could not be deposed sooner, but the District Court also warned him that if he did not

comply with court orders, he would face sanctions. The District Court also addressed

Penn’s counsel’s concern that Pik was directly contacting a former Penn employee or

current co-workers of that employee in a manner that bordered on harassment.

       In April 2011, Penn filed a motion for sanctions and a protective order.

Specifically, Penn requested that Pik’s case be dismissed with prejudice as a sanction

under Rule 37 of the Federal Rules of Civil Procedure for Pik’s failure to answer

interrogatories, his refusal to sign authorizations for work and psychiatric records, and his

refusal to make himself available for a deposition in Philadelphia (and his violation of the

court orders related to these matters). Penn also asked the District Court to quash the
                                             3
written questions that Pik served on Penn on April 5, 2011, as vexatious (noting that he

sought to question not only 18 individuals, who were mostly Penn faculty or employees,

but also the “entire graduating class of 2003” and “victims of [the professor with whom

he had a conflict]’s sexual appetite” about wide-ranging matters, including inappropriate

topics).

       Also in April 2005, Pik sent an amended complaint to the District Court via e-

mail, putting forth allegations under a breach of contract heading that were similar to

those in his first complaint, although he placed greater emphasis on purported sexual

advances and drug use by the Economics professor with whom he had a conflict. Pik

also filed a motion requesting that the District Court Judge recuse, which the District

Court denied. In May, after being ordered to respond to the sanctions motion, Pik filed a

document in which he explained that he could not enter the United States for a deposition

because his life could be in danger (explaining, among other things, that “[t]he US

foreign policy has a policy of abducting anyone who does not believe in the moral

justification of the US world rule”). In otherwise opposing the motion for sanctions, he

also repeated his arguments that Penn’s document requests were overly burdensome (a

contention that the District Court had already considered and rejected in the second

telephone conference) and presented his concern that documents he turned over would be

disclosed to various governments.

       The District Court granted Penn’s motion for sanctions and dismissed Pik’s case

(the District Court also denied the motion for a protective order as moot). Recognizing
                                             4
that dismissal is a harsh sanction, the District Court came to its conclusion after

reviewing the history of the case and weighing the factors set forth in Poulis v. State

Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984). Pik submitted a letter in which

he requested reconsideration, which the District Court denied, and filed a notice of

appeal. Pik also presents a motion for mediation.

       We have jurisdiction over Pik’s appeal pursuant to 28 U.S.C. § 1291. We review

a dismissal as a sanction under Rule 37 through the lens of the Poulis factors, asking also

whether the District Court should have considered a less severe sanction. See In re

Jewelcor Inc., 11 F.3d 394, 397 (3d Cir. 1993). Specifically, we consider whether the

District Court abused its discretion in balancing “(1) the extent of the party’s personal

responsibility; (2) the prejudice to the adversary caused by the failure to meet scheduling

orders and respond to discovery; (3) a history of dilatoriness; (4) whether the conduct of

the party . . . was willful or in bad faith; (5) the effectiveness of sanctions other than

dismissal, which entails an analysis of alternative sanctions; and (6) the meritoriousness

of the claim or defense.” Emerson v. Thiel College, 296 F.3d 184, 190 (3d Cir. 2002)

(citing Poulis). On consideration of these factors, we will affirm the District Court’s

decision to dismiss the case.

       Pik proceeded pro se, so the responsibility for prosecuting his case falls on him.

See Emerson, 296 F.3d at 190. Penn suffered prejudice due to the delays in the

proceedings, as well as Pik’s failure to comply with discovery requests and related court

orders. Pik violated the District Court’s order directing him to answer interrogatories,
                                               5
provide documents, and sign authorizations. He has not provided any documents at all.

He also has refused to submit to a deposition. In these ways, he has prejudiced Penn by

impeding efforts to prepare for trial. See Ware v. Rodale Press, Inc., 322 F.3d 218, 222

(3d Cir. 2003).

       Also, as the District Court explained, Pik has a history of dilatoriness in this

litigation. He has disregarded deadlines the District Court set, including deadlines to file

a motion to amend his complaint and to respond to discovery requests. The District

Court pointed to evidence that Pik’s conduct was willful. For instance, after the District

Court ordered Pik to submit to a deposition, Pik wrote a letter in which he stated: “There

won’t be any depositions in the USA for the time being. If needed, we will appeal up to

the Supreme Court.” He also explained in another letter that he would not provide the

authorizations that he had been ordered to provide.

       The District Court also explicitly considered whether lesser sanctions would be

appropriate. Monetary sanctions would not have been an effective alternative because

Pik was proceeding in forma pauperis. See Emerson, 296 F.3d at 191. Also, as the

District Court noted, precluding Pik from presenting some evidence would not be an

effective remedy where Penn had been severely prevented from engaging in discovery.

Also, an earlier warning that sanctions would be imposed did not change Pik’s course of

conduct.

       The District Court also concluded that Pik’s complaint lacked merit, a contention

that Pik strongly disputes in his brief. Regardless of whether any of Pik’s allegations
                                              6
could be deemed meritorious, it cannot be said that the District Court abused its

discretion in concluding that on balance, dismissal was warranted given the presence of

other factors weighing in favor of dismissal in this case. See Curtis T. Bedwell & Sons,

Inc. v. Int’l Fidelity Ins. Co., 843 F.2d 683, 696 (3d Cir. 1988) (holding that not all Poulis

factors must weigh in favor of dismissal).

       For these reasons, we will affirm the District Court’s decision to dismiss Pik’s

suit.1 We deny Pik’s motion for mediation.




1
 We also reject as completely without basis Pik’s claims that the District Court Judge is
“biased beyond imagination” and that her rulings “are outside her jurisdiction.”
                                            7